CARE LP TORRES SK AROCHHRRREABAt THe! GER V4) Pawel eke 1 of 1

UNITED STATES DISTRICT COURT

- SATHANA MEST FHA Fume

In re

 

CUSTOMS AND TAX ADMINISTRATION OF
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND

MASTER DOCKET
SCHEME LITIGATION |
|

18-md-2865 (LAK)

This document relates to: All Cases.

 

MOTION FOR ISSUANCE OF A REQUEST FOR INTERNATIONAL JUDICIAL
ASSISTANCE TO OBTAIN EVIDENCE IN THE UNITED KINGDOM

PLEASE TAKE NOTICE that the undersigned attorneys for the plaintiff
SKATTEFORVALTNINGEN (SKAT”), the Customs and Tax Administration of the Kingdom
of Denmark, will apply before the Honorable Lewis A. Kaplan of the Southern District of New
York at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York.
New York, 10007, at a time and date to be determined by the Court, for the issuance of a Request
ior International Judicial Assistance Pursuant to the Hague Convention on the Taking of
Evidence Abroad in Civil and Commercial Matters and 28 U.S.C. § 1781(b)(2). Tn support of
this motion, SKAT relies upon the accompanying Memorandum of Law and Declaration of Neil

J. Oxford dated April 9, 2021 and the exhibits attached thereto.

qlee LQ ks ofa 05

“ath
Md fff |

LEWIS A. KAPLANNUADT

} ¢[ig/20

 
